PER CURIAM.
Juan Ruiz, Lucas Rivera, and Syndia Rivera brought negligence suits against Osceola County, Virginia Maintenance Systems (“VMS”), and Hydrocom Technologies, Inc. (“Hydrocom”), based upon injuries they sustained in motorcycle accidents. The appellants alleged that the accidents occurred as a result of a water leak from a malfunctioning irrigation system. While the source of the water was an issue in dispute that resulted in the denial of VMS’s summary judgment motion, the trial court properly granted summary judgment in favor of Hydrocom. Accordingly, we affirm.
AFFIRMED.
COHEN, BERGER and WALLIS, JJ., concur.